Citation Nr: 0827326	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-100 16	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability, 
and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to 
June 1980 and from October 1980 to October 1983.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the claim to reopen a claim 
for service connection for a left knee disability.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issue of entitlement to service connection is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1983 rating decision denied the 
veteran's claim for service connection for a left knee 
disability.  

2.  The September 2005 compensation and pension examination 
report, received since the last, prior, final denial on any 
basis, in December 1983, considered in conjunction with the 
record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to the 
unestablished facts necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in December 1983, which 
denied service connection for a left knee condition, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO determined that there was no new and material evidence 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee disability.  On appeal, 
the Board must dispose of the claim on the proper basis, 
making an independent determination as to whether new and 
material evidence sufficient to warrant reopening the 
previously-denied claim has been obtained.   Barnett v. 
Brown, 8 Vet. App. 1, 5 (1995) (the Board must dispose of the 
claim on the proper basis, even if that is by finding that no 
new and material evidence has been submitted).   As discussed 
below, since the last, prior, final decision against the 
claim, new and material evidence has been obtained to warrant 
reopening the claim for entitlement to service connection for 
a left knee disability.  

A.  The last, prior, final decision against the claim

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In October 1983, the veteran filed a claim for service 
connection for the torn ligaments in his left knee.  A 
compensation and pension (C&P) examination was scheduled, but 
the veteran failed to report to it.  A December 1983 letter 
notified the veteran that his claim could not be granted and 
that no further action would be taken on the claim unless VA 
received notification of his willingness to report for an 
examination.  That letter also advised him of his appellate 
rights.  

The veteran did not file a notice of appeal with respect to 
that decision.  Thus, the December 1983 decision became 
final.  38 C.F.R. § 20.302(a).  

In June 2005, the veteran filed a claim to reopen his claim 
for service connection for a left knee disability, which the 
RO denied in a September 2005 rating decision.  But during 
the time during which the veteran could have filed an appeal 
of that decision, he submitted additional evidence.  Pursuant 
to 38 C.F.R. § 3.156(b), the RO treated that evidence as 
having been filed with respect to the June 2005 claim. 
Thus, the last, prior, final denial of the veteran's claim is 
the rating decision of December 1983, which was denied for 
failure to report for a C&P examination.  

B.  New and material evidence 

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the December 1983 rating decision, the RO has secured 
much evidence.  But as relevant here, the C&P examination 
report of September 2005, when considered with previous 
evidence of record, is sufficient to warrant reopening the 
veteran's claim.  

The September 2005 C&P examination report was not previously 
submitted to the RO, so it is new within the meaning of 
38 C.F.R. § 3.156(a).  It is also material because it relates 
to unestablished facts necessary to substantiate the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

At the time of the last, prior, final denial of the veteran's 
claim, the record contained evidence of an inservice injury 
to his left knee.  The unestablished facts necessary to 
substantiate the claim were a current disability and a 
relationship between the current disability and the inservice 
injury.  The C&P report contains evidence of the current 
condition of the veteran's knee, as well as evidence of the 
continuity of symptomatology of the left knee, which would 
warrant obtaining a medical opinion on the relationship 
between the current disability and the inservice injury.  The 
C&P examination report is material within the meaning of 
38 C.F.R. § 3.156(a).  

Since at the time of the last, prior, final denial of the 
claim, the claims file contained no evidence of a current 
disability or of the relationship between the current 
disability and inservice injury, the C&P examination report 
was neither cumulative nor redundant of the evidence of 
record in December 1983.  And as the information in that 
document is sufficient to trigger another C&P examination 
(see 38 C.F.R. § 3.159(c)(4)(governing when a VA examination 
is necessary)) that might produce a nexus between the current 
disability and the inservice injury, the C&P examination 
report raised a reasonable possibility of substantiating the 
claim.  Although the C&P examination report itself contained 
a medical opinion that it was not possible to render an 
opinion whether the current knee disability was related to 
service, as discussed in more detail below, the C&P 
examiner's report contained some inaccurate findings, so that 
a supplemental opinion is needed.  

The standard for new and material evidence to warrant 
reopening a claim has been met.  The claim is reopened, and 
to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the veteran's claim 
to reopen has been granted, no discussion of that notice is 
necessary here.  


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a left knee disability 
is reopened.  To this extent, the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The September 2005 C&P examiner was unable to determine 
whether the veteran's current left knee disability is related 
to service.  But the veteran has indicated that there are 
post-service treatment records for left knee pain that are 
not part of the claims folder.  For example, at his June 2008 
personal hearing, the veteran testified that in 1987, he was 
treated for left knee pain at a free clinic in Cocoa Beach, 
Florida.  Transcript at 7.  He also testified that before he 
went to VA for treatment, he was attended in June 2005 by Dr. 
Raymond Baez in Cocoa Beach, Florida.  Transcript at 6-7.   
This evidence could be helpful in establishing the veteran's 
claim.  The RO/AMC should make arrangements to obtain those 
records.  

In addition, it is not clear whether all of the veteran's VA 
treatment records have been associated with the claims 
folder.  The veteran has consistently asked VA to obtain his 
treatment records from the VA Outpatient Clinic in Viera, 
Florida.  He testified that in the Viera records is a 
statement by a VA examiner that relates his current left knee 
disability to his military service.  

All of the VA treatment records in the claims file show that 
they are from Brevard, Florida.  Although the Board notes 
that the VA Outpatient Clinic in Viera, Florida, is in 
Brevard County, Florida, it is not clear that the records in 
the claims folder include those from the Viera clinic.  And 
among the VA treatment records in the claims folder,  there 
is none containing a statement from a medical professional 
relating the veteran's current left knee disability to his 
military service.  The RO/AMC should make arrangements to 
associate all of the veteran's VA treatment records with the 
claims folder.  

An additional medical opinion is necessary in this case.  The 
September 2005 C&P examiner recorded that she had reviewed 
the veteran's service treatment records, but she appeared to 
rely on the veteran's description of his inservice injury and 
the treatment for it rather than the records themselves.  For 
example, she noted that his left knee was injured in 
November 1980 and he was given treatment for it for several 
years.  Yet, the service treatment records in the veteran's 
claims folder show he was injured in November 1981 and 
treated for four months (until February 1982).  She made no 
reference to the service treatment records that show the 
veteran was examined in October 1983 and February 1984 
without notation of a current left knee problem, and treated 
for other injuries that occurred later while playing 
basketball.    

The C&P examiner noted that the veteran had "ongoing pain" 
after service.  That implies a continuity of symptomatology 
since discharge.  But she does not discuss as part of her 
rationale why that ongoing pain does not indicate that the 
inservice injury is related to the current disability.  

Instead, the September 2005 C&P examiner states that she 
cannot determine just when the extensive damage to his left 
knee was done and suggests that the current degree of injury 
could have occurred over years of neglect and not seeking 
medical attention.  But the time when his knee reached its 
current degree of disability is not relevant here.  The 
medical opinion needed is whether the current disability is 
related to the veteran's military service.  Moreover, it is 
not clear from the examiner's statement whether she meant 
that the veteran had neglected the inservice injury from 
November 1981 forward or whether she was implying that he 
somehow neglected treatment of a subsequent injury.  See 
Transcript at 7 (testimony that he  hurt his knee many times 
since service and did not go to a doctor because he had no 
medical insurance).  

Finally, the C&P examiner noted that the veteran had driven a 
truck for several years.  The veteran has taken exception to 
that characterization, pointing out that he had driven a 
truck before service and tried to drive a truck when he was 
discharged from service, but after two years, he could not do 
so because of the pain in his left knee when he would put in 
the clutch.  Transcript at 8-9.  The veteran drove a truck 
for approximately 2 years, then he worked as a janitor for a 
while, and finally, he worked for a moving company, packing 
goods into boxes.  Transcript at 10-11.  Since the report 
contains so little rationale, it is not certain whether this 
misunderstanding about the nature of the veteran's employment 
history unduly influenced her opinion.  

Accordingly, after the additional evidence has been 
associated with the claims folder, the RO/AMC should make 
arrangements for an examination of the veteran for the 
purposes of determining whether the veteran's current left 
knee disability is related to his active military service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.     

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for a left 
knee condition from the free clinic in 
Cocoa Beach, Florida, dated since 1987.  

2.  Make arrangements to obtain the 
veteran's complete treatment records for a 
left knee condition from Dr. Raymond Baez 
in Cocoa Beach, Florida.  

3.  Ask the veteran to identify all VA 
treatment facilities where he was treated 
since his discharge from service for a 
left knee condition, and make arrangements 
to obtain any identified records.  If the 
records labeled "Brevard OPC" are 
records from the VA Outpatient Clinic in 
Viera, Florida, that the veteran 
previously identified, include that 
information in the veteran's claims 
folder.  

4.  After all additional evidence has been 
associated with the claims folder, make 
arrangements for the veteran to have an 
appropriate examination to determine the 
etiology of his left knee condition.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  A 
complete history of symptoms since the 
veteran's October 1983 separation from 
service should be obtained, as well as a 
history of his employment.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  Is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the veteran's current left knee condition 
is related to his military service?  If 
the examiner cannot answer the question, 
he/she should explain why the question 
cannot be answered.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


